Citation Nr: 1146285	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of pneumonia, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1961 to August 1961 and on active duty from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of pneumonia because new and material evidence had not been presented.

The Veteran was afforded a videoconference hearing before the undersigned judge in December 2006. The transcript is of record.

In an April 2007 decision, the Board determined that new and material evidence had been submitted to reopen the claim, and remanded the claim for additional development of the evidence. In an October 2008 decision, the Board remanded the claim again for further development of the evidence, and denied the claim on its merits in a November 2010 decision. The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court). By order dated November 2010, the Court granted a Joint Motion for Remand, vacated the November 2010 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2010 Joint Motion for Remand, and upon preliminary review of the record with respect to the Veteran's claim on appeal, further development is required prior to final appellate review. 

The Veteran asserts that service connection is warranted for residuals of pneumonia, to include COPD, because the pneumonia he had during service caused scarring on his lungs and his chronic COPD is caused or aggravated by that scar tissue. 

Pursuant to the April 2007 Board remand instructions, the Veteran underwent a VA examination in September 2007. The VA examiner opined that the Veteran had very mild diffuse airways obstruction, likely smoking related, but could also be due to mild asthma. He also stated that the residual basilar changes on the Veteran's chest x-rays may be related to prior pneumonia.

Upon return of the claims file to the Board for further appellate review, the Board determined in an October 2008 decision that the September 2007 VA examination report did not adequately address what lung disease the Veteran suffered from and whether any current lung disease was attributable to an in-service event. Thus, the Board remanded the claim again for an addendum to the September 2007 VA examination report, which was rendered by the same VA examiner in March 2010. The VA examiner opined, in pertinent part, that he "did not feel [the Veteran] has significant residual from prior pneumonia" and "did not feel [the Veteran's] COPD, though mild, can be attributed to pneumonia, [and that] it is much more likely (more than 50 percent) to be related to cigarette smoking." 

Subsequently, in the November 2010 decision, the Board determined that service connection was not warranted for the claim on appeal. It was concluded that competent evidence of a nexus between the post-service diagnosis of COPD and service was not of record, as supported by the September 2007 VA examination report and March 2010 addendum. The Board acknowledged July 2003 private medical opinions that stated fibrotic scarring was due to pneumonia in service and that the Veteran has COPD, as well as that the Veteran's COPD was secondary to the Veteran's tobacco abuse history. In conjunction with the overall evidence of record, the Board assigned these private opinions less evidentiary weight because they were based on the recordation of the history as related by the Veteran, and not on anything factual of record, and did not provide any more than a speculative nexus for the issue on appeal.

In the November 2010 Joint Motion for Remand, the Court found that the Board provided an inadequate statement of reasons or bases regarding the adequacy of the September 2007 VA examination report and March 2010 addendum. Specifically, the Board failed to address whether the examiner provided sufficient rationale in determining whether the Veteran's COPD was related to smoking, rather than pneumonia. 

In light of the Court's discussion in the Joint Motion for Remand and review of the evidentiary record, the Board finds that the Veteran's claim on appeal should be remanded back to the RO for an addendum by the VA examiner who conducted the September 2007 VA examination and provided the March 2010 addendum. The examiner must be asked to provide further explanation for the opinion that the Veteran's COPD is more likely related to cigarette smoking, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. The Veteran's entire claims folder must be furnished to the VA examiner who conducted the September 2007 VA examination and provided the March 2010 addendum. Following a review of all pertinent evidence of record, the examiner must prepare an addendum for the purpose of providing further explanation for the opinion in the March 2010 addendum that he "did not feel [the Veteran's] COPD, though mild, can be attributed to pneumonia, [and that] it is much more likely (more than 50 percent) to be related to cigarette smoking." Specifically, the examiner must explain why he concluded that the Veteran's COPD is more likely related to cigarette smoking, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion.

If, and only if, the requested VA examiner is unavailable, a suitable substitute should be furnished the Veteran's claims folder and the examiner should render an opinion as to whether the Veteran's COPD is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) a residual of the Veteran's in-service bout of pneumonia or is otherwise related to some other incident during active service, to include the Veteran's period of ACDUTRA. The examiner must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).





